EXHIBIT EXECUTION VERSION DATED2008 LEMANNVILLLE NAVIGATION INC. - and - TURNEVILLE NAVIGATION INC. as joint and several Borrowers THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 as Original Lenders LLOYDS TSB BANK PLC as Swap Bank LLOYDS TSB BANK PLC as Agent - and - LLOYDS TSB BANK PLC as Security Trustee LOAN AGREEMENT Loan Facility of up to $83,250,000 INDEX NO.DESCRIPTIONPAGE 1 ‎DEFINITIONS AND INTERPRETATION 1 2 ‎THE LOAN 16 3 ‎DRAWDOWN 18 4 ‎REPAYMENT 20 5 ‎PREPAYMENT AND CANCELLATION 21 6 ‎INTEREST 23 7 ‎ACCOUNTS OF THE BANKS 27 8 ‎PAYMENTS 28 9 ‎NO SET-OFF, COUNTERCLAIM OR TAX DEDUCTION 29 10 ‎EARNINGS 30 11 ‎REPRESENTATIONS AND WARRANTIES 33 12 ‎GENERAL UNDERTAKINGS 37 13 ‎INFORMATION UNDERTAKINGS 40 14 ‎VESSEL UNDERTAKINGS - INSURANCE 42 15 ‎VESSEL UNDERTAKINGS - OPERATION AND MAINTENANCE 46 16 ‎VALUATIONS AND ASSET PROTECTION 51 17 ‎EVENTS OF DEFAULT 52 18 ‎FEES, EXPENSES AND INDEMNITIES 55 19 ‎THE AGENT 60 20 ‎THE SECURITY TRUSTEE 61 21 ‎RETIREMENT OF A SERVICE BANK 67 22 ‎LIMITS OF THE SERVICE BANKS'OBLIGATIONS 67 23 ‎SHARING OF PAYMENTS 70 24 ‎JOINT AND SEVERAL LIABILITY 71 25 ‎ASSIGNMENT, TRANSFER AND RELEASE 72 26 ‎SET-OFF 75 27 ‎MISCELLANEOUS 75 28 ‎NOTICES 76 29 ‎APPLICABLE LAW AND JURISDICTION 77 Schedule 1 - LENDERS AND COMMITMENTS 80 Schedule 2 - FORM OF NOTICE OF DRAWDOWN 81 Schedule 3 - DETAILS OF THE VESSELS 83 Schedule 4 - CONDITIONS PRECEDENT 84 Schedule 5 - FORM OF TRANSFER CERTIFICATE 88 Schedule 6 - MANDATORY COST FORMULA 93 THIS AGREEMENT is made on BETWEEN: (1) LEMANNVILLE NAVIGATION INC. and TURNEVILLE NAVIGATION INC., as joint and several Borrowers; (2) THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1, as Original Lenders; (3) LLOYDS TSB BANK PLC, as Swap Bank; (4) LLOYDS TSB BANK PLC, as Agent; and (5) LLOYDS TSB BANK PLC, as Security Trustee. WHEREAS: (A) The Lenders have agreed to make available to the Borrowers, as joint and several borrowers, a loan facility of up to the lesser of (i) $83,250,000; and (ii) 75% of the Appraised Market Value of the Vessels for the purpose of providing post-delivery finance to assist the Borrowers in financing (a) (in part) their purchase of the Vessels from the Seller pursuant to the MOAs and (b) the repayment of the MOA Loan in accordance with the terms of the MOA Loan Agreement. (B) The Swap Bank may enter into swap transactions with the Borrowers (or either of them) from time to time to hedge the Borrowers' floating interest rate and/or exchange rate exposure in relation to this Agreement. IT IS AGREED AS FOLLOWS: 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Agreement, including the preamble and the Recitals, the following expressions shall have the following meanings: "Accounts" means, in relation to either Borrower, the Earnings Account and the Retention Account to be opened by that Borrower with the Agent; "Accounts Security" means, in relation to either Borrower, the deed or other instrument creating security in respect of the Accounts held by that Borrower to be executed by it in the agreed form; "Agent" means Lloyds TSB Bank plc, acting through its office at 10 Gresham Street, London EC2V 7AE; "Agreed Form Certificate" means the certificate dated on or about the Signing Date executed by the Borrowers and the Agent attaching the agreed forms of the various Security Documents and any other relevant documents referred to in this Agreement; "Applicable Charter" means, in relation to either Vessel, the time charter dated 9 May 2008 and made between the relevant Borrower, as owner and the Seller, as charterer (as the same may be amended from time to time) and any other time charter or other contract of employment entered into in respect of that Vessel by the relevant Borrower and which is for a term in excess of 12 months (including any extensions); "Applicable Margin"means the percentage specified in the Fee Letter; "Appraised Market Value" means, in relation to either Vessel, the value of that Vessel as most recently determined in accordance with Clause ‎16; "Approved Broker" means any one of Clarksons, RS Platou, Arrow S&P and Braemar Seascope and any other brokers to be agreed between the Borrowers and the Agent; "Approved Flag State" means, in relation to either Vessel, the Republic of the Marshall Islands or such other jurisdiction as the Agent may approve; "Approved Manager's Undertaking" means, in relation to either Vessel, the undertaking to be executed in the agreed form (with any relevant amendments, as may be approved by the Agent) by each relevant Approved Technical Manager with respect to the technical management of that Vessel and the rights of the Security Trustee (incorporating an assignment of the relevant Approved Technical Manager's interest in the Insurances of that Vessel); "Approved Technical Management Agreement" means, in relation to either Vessel, any agreement for the time being in force between the relevant Borrower and an Approved Technical Manager with respect to the technical management of that Vessel and which has been approved by the Agent; "Approved Technical Manager" means, in relation to either Vessel, such company as the Agent may from time to time approve as the technical manager of that Vessel; "Availability Period" means, in relation to each Tranche, the period commencing on the Signing Date and ending on the earlier of (a) the relevant Back-stop Date, (b) the relevant Delivery Date (or such later date as the Lenders may agree with the Borrowers) and (c) the date on which the obligations of the Lenders to make that Tranche (or any part thereof) available are cancelled in full; "Back-stop Date" means: (a) in respect of the Tranche relating to Hull No. 2143, 31 October 2010; (b) in respect of the Tranche relating to Hull No. 2198, 30 September 2009; "Bank" means any of the Lenders, the Swap Bank, the Agent and the Security Trustee; "Banking Day" means a day (excluding Saturdays and Sundays) on which dealings in deposits in Dollars may be carried out in the London Interbank Market and on which banks and foreign exchange markets are open for business in London, Athens and (if payment or other dealing is required to be made on that day) in New York City and (in the case of payment) the place to which such payment is required to be made; "Basel II" means the revision to the Basel Accord as contemplated by the revised framework entitled "International Convergence of Capital Measurement and Capital Standards: a Revised Framework" published by the Basel Committee on Banking Supervision on 26 June, 2004, as such revision may be implemented in the United Kingdom, the EEA and the EU (including, for the avoidance of doubt, by way of changes to the EU Capital Adequacy Directive); "Basel Accord" means the accord on minimum capital requirements for internationally active banks promulgated in 1988 by the Basel Committee on Banking Supervision as amended prior to the Signing Date; "Borrower" means either of Lemannville Navigation Inc. or Turneville Navigation Inc., each incorporated under the laws of the Republic of the Marshall Islands with its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Islands, Majuro, Marshall Islands MH96960 and "Borrowers" means both of them; "Break Costs" means, in the case of any prepayment of the whole or any part of the Loan, such amount as shall be certified by the Agent as being necessary to compensate the Banks (or any of them) for any loss (excluding loss of profit), penalty or expense incurred or to be incurred by the Banks (or any of them) on account of funds borrowed in order to make, fund or match the Loan (or any part thereof) including any losses, penalties or expenses (including, without limitation, loss of profit calaculated on a mark to market basis) incurred by the Banks (or any of them) in connection with, any interest rate swap arrangement entered into by the Swap Bank to hedge any exposure arising under this Agreement or in terminating or reversing or otherwise in connection with, any open position arising under this Agreement; "Classification Society"means, in respect of each Vessel, Lloyd's Register of Shipping or such other classification society which is a member of the International Association of Classification Societies, as may from time to time be approved in writing by the Agent; "Commitment" means: (a) in relation to an Original Lender in respect of a Tranche, the amount set opposite its name in Schedule 1 in respect of that Tranche and the amount of any other Commitment transferred to it under this Agreement in respect of that Tranche; and (b) in relation to any other Lender in respect of that Tranche, the amount of any Commitment transferred to it under this Agreement in respect of that Tranche, to the extent not cancelled, reduced or transferred by it under this Agreement (and "Total Commitments" means the aggregate of the Commitments of all the Lenders); "Consolidated Net Finance Charges" means, for each Measurement Period, the aggregate amount of the accrued interest, commission, fees, discounts, prepayments, penalties or premiums and other finance payments in respect of borrowings whether paid, payable or capitalised by any member of the Group in respect of that Measurement Period: (a) excluding any such obligations owed to any other member of the Group; (b) including the interest element of leasing and hire purchase payments; (c) including any accrued commission, fees, discounts and other finance payments payable by any member of the Group under any interest rate hedging arrangement; (d) deducting any accrued commission, fees, discounts and other finance payments owing to any member of the Group under any interest rate hedging instrument; and (e) deducting any accrued interest owing to any member of the Group on any deposit or bank account; "Contribution" means, in relation to a Lender in respect of the Loan or a Tranche or any other amount, the part of the Loan or such Tranche or such other amount owing to that Lender at any relevant time, and "Total Contributions"means the aggregate of the Contributions of all the Lenders; "Corporate Guarantor"means Omega Navigation Enterprises Inc., a corporation organised and existing under the laws of the Republic of the Marshall Islands with its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Islands, Majuro, Marshall Islands MH96960; "Current Assets" means, as at any date, the value at that date of the current assets of the Group on a consolidated basis determined in accordance with generally accepted accounting principles consistently applied; "Current Liabilities" means, as at any date, the value at that date of the current liabilities of the Group on a consolidated basis determined in accordance with generally accepted accounting principles consistently applied (but excluding any repayments of principal that fall due in respect of anylong-term debt within 12 months after the date of determination of the current liabilities); "Default Rate"means the annual rate of interest determined in accordance with Clause ‎6.3; "Delivery Date" means, in relation to either Vessel, the date on which that Vessel is delivered to, and accepted by, the relevant Borrower under the MOA relating to it; "Designated Transaction" means a transaction which is entered into by the Borrowers or either Borrower: (a) with the Swap Bank pursuant to a Master Agreement; and (b) whose purpose is the hedging of all or a part of any floating interest rate and/or exchange rate exposure of the Borrowers (or either of them) arising under or in relation to this Agreement; "Dollars"and "$" mean the lawful currency for the time being of the United States of America; "Drawdown Date"means each Banking Day on which the Borrowers (or either of them) specify that they wish a Tranche to be advanced or (as the context requires) the date on which a particular Tranche is actually advanced to the Borrowers (or either of them); "Earnings" means, in relation to either Vessel, all moneys whatsoever (and all claims for such moneys), present and future, which are earned or recoverable by, or become payable to or for the account of, the relevant Borrower or any other relevant person at any time during the Security Period arising (whether in contract, tort or otherwise howsoever), directly or indirectly, out of the ownership, use or operation of such Vessel, including (but not limited to) all freight, hire and passage moneys, compensation payable in the event of requisition of such Vessel for hire, remuneration for salvage and towage services, demurrage and detention moneys, contributions in general average, damages for breach (or payments for variation or termination) of any charterparty or other contract for employment of such Vessel, and all moneys (other than in respect of Insurances or Requisition Compensation) arising from a Total Loss, together with the benefit of any guarantee, indemnity or other security which may at any time be given as security for the payment of such moneys; "Earnings Account" means, in relation to Lemannville Navigation Inc., the Dollar denominated Inc - Earnings Account with account number 11604279 designated LTSB Re Lemannville Navigation Inc - Earnings Account opened or to be opened by that Borrower with the Agent for its Vessel and in relation to Turneville Navigation Inc., the Dollar denominated earnings account with account number 11604295 designated LTSB Re Turneville Navigation Inc -Earnings Account opened or to be opened by that Borrower with the Agent for its Vessel, in each case as required under Clause ‎10.1; "EBITDA" means, in respect of any Measurement Period, means the consolidated profits of the Group from ordinary activities before taxation: (a) before deducting any Consolidated Net Finance Charges; (b) before taking into account any items treated as exceptional or extraordinary items (including drydocking expenses); (c) after deducting the amount of any profit of any member of the Group which is attributable to minority interests; and (d) before deducting any amount attributable to the amortisation of intangible assets or the depreciation of tangible assets, "Encumbrance"means any mortgage, charge, (whether fixed or floating), pledge, lien, hypothecation, assignment, trust arrangement or security interest or other encumbrance of any kind securing any obligation of any person or having the effect of conferring security or any type of preferential arrangement (including, without limitation, title transfer and/or retention arrangements having a similar effect); "Environmental Affiliate"means any agent or employee of either Borrower or any other Obligor, or any other person having a contractual relationship with either Borrower or any other Obligor in connection with any Relevant Ship or its operation or the carriage of cargo and/or passengers thereon and/or the provision of goods and/or services on or from the Relevant Ship; "Environmental Approval" means any permit, licence, approval, ruling, exemptionorother authorisation required under applicable Environmental Laws; "Environmental Claim"means: (a) any claim by, or directive from, any applicable governmental, judicial or other regulatory authority alleging breach of, or non-compliance with, any Environmental Laws or Environmental Approvals or otherwise howsoever relating to or arising out of an Environmental Incident; or (b) any claim by any other person howsoever relating to or arising out of an Environmental Incident (and, in each such case, "claim" shall mean a claim for damages, clean-up costs, compliance, remedial action or otherwise); "Environmental Incident"means: (a) any release, discharge, disposal or emission of Material of Environmental Concern from a Relevant Ship; or (b) any incident in which Material of Environmental Concern is released, discharged, disposed of, or emitted by or from a ship other than a Relevant Ship and which involves collision between a Relevant Ship and such other ship, or some other incident of navigation or operation, in either case where a Relevant Ship, any of the Obligors or the managers of the Relevant Ship is or are actually or allegedly at fault or otherwise liable (in whole or in part); or (c) any incident in which Material of Environmental Concern is released, discharged, disposed of, or emitted by or from a ship other than a Relevant Ship and where the Relevant Ship is actually or potentially liable to be arrested or attached as a result and/or where any of the Obligors or the managers of the Relevant Ship is or are actually or allegedly at fault or otherwise liable; "Environmental Laws"means all national and international laws, ordinances, rules, regulations, rules of common law, conventions and agreements pertaining to pollution or protection of human health or the environment (including, without limitation, the United States Oil Pollution Act of 1990 and any comparable laws of the individual States of the United States of America); "Event of Default"means any of the events listed in Clause ‎17.1; "Fee Letter" means the fee letter agreement dated on or about the Signing Date made between the Agent and the Borrowers in respect of, among other things, the fees payable under Clauses
